Title: Virginia Delegates to Benjamin Harrison, 4 December 1781
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Philaa: 4th: Decr. 1781
Relying on the assurances given by your Excellency, that we should be releived from our embarrassments here, by the agency of Mr. Ross to whom our supply had been committed, we ceased from further representations on that head, believing them to be as disagreeable to you as they were painfull to ourselves—but the experience we have had of Mr. Ross’s exertions serves only to shew he wants either the inclination or the ability to extricat us from our difficulties, the supplies furnished being inadequate to our occasions, and chiefly by Bills drawn upon credit obtained here payable from forty to sixty days sight, and discounted at a loss to the State of from 10 to 18 and 20 p cent. a trafic as disagreeable to us as dishonourable and injurious to our constituents.
Mr. Thomas Pleasants acting here under the direction of Mr. Ross has opened to us a prospect of future supply, less uncertain and [more in?]dependent than we have for some time experienced, and hoping it may be convenient to the State to adopt the measure, we have taken the liberty to draw a Bill upon your Excellency for four thousand dollars in specie, payable sixty days after sight, to Mr. John Cowper or order which, if duly honoured in Virginia, will establish a fund of supply for the Delegates, who may attend in Congress, for part of the ensuing year, and relieve them from the inconveniences and anxiety of precarious subsistence. we have the honor to be
yr. Excellency’s obed. & hum: Servts.
J. Madison Junr.Edm: Randolph.Jos: Jones
P.S. this Letter has been opened since it was Sealed to alter the sum from eight to four thousand dollars the amount of the Bill now drawn. Mr. Cowper could furnish the larger sum and we request your attention to that sum if practicable as perhaps so good an opportunity may not soon present itself. 